Citation Nr: 1120837	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in May 2008 and November 2009.  This matter was originally on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral knee/leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for back injury was denied by a March 1973 rating decision that was not appealed.  The Veteran's requests to reopen his previously-denied claim for a back disability were denied in January 1987, May 1995, July 1996, and July 1998 that were not appealed.

2.  Evidence submitted subsequent to the July 1998 decision is redundant of the evidence of record at the time of the last prior final denial, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and does not raise a reasonable possibility of substantiating the claim.

3.  A claim for service connection for trick knee was denied by an April 1973 rating decision that was not appealed.  The Veteran's requests to reopen his previously-denied claim for back injury were denied in January 1987, May 1995, July 1996, and July 1998 that were not appealed.

4.  Evidence submitted subsequent to the July 1998 decision relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The July 1998 decision which denied reopening a claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).   

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for a lumbar spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The July 1998 decision which denied reopening a claim for service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).   

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's May 2008 and November 2009 Remands, the Appeals Management Center (AMC) obtained VA treatment records from Bonham VAMC and the Veteran's Social Security Administration (SSA) records, issued a Formal Finding on the Unavailability of Muskogee VAMC treatment records from 1973 to 1979, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2008 and November 2009 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Issue on Appeal

A claim for service connection for trick knee was denied by an April 1973 rating decision that was not appealed.  The Veteran attempted to reopen his claims for service connection for a bilateral knee disability in September 1994, April 1996, and June 1998.  

In August 2004, the RO received a VA Form 21-4138, Statement in Support of Claim, in which the Veteran stated, "I requested my medical records from St. Louis, Mo. From 1971-1972 when I was in active duty, which they told me, any records were lost.  ... If you could help me get them[,] it would show I was in the infirmary several times for my legs, ..."  In response, the RO sent the Veteran a letter in February 2005 noting that VA was working on his service-connected compensation claim for, inter alia, leg condition.  In an October 2005 rating decision, the RO denied a claim of entitlement to service connection for bilateral leg disability.  

Although the Veteran's August 2004 claim specifically references his legs, his Notice of Disagreement received in November 2005 specifically references his knees.  In addition, the Board notes that during the January 2008 videoconference hearing, the Veteran was asked by his representative, "... while you were in the military, did you go to sick call?"  The Veteran responded, "Yes."  The Veteran was asked, "For what?"  The Veteran responded, "My back and my knees."  

At that hearing, the Veteran's representative argued, "... On the statement of the case, dated July 31st, 2006, Item Number 2 talks about bilateral leg disability, the last paragraph is as follows:  Service connection is denied because his disability was not incurred in or aggravated during the military service.  It is to be noted that there was no discussion in your personal hearing about your leg disability.  There has been no opinion asked whether or not his leg condition is secondary to his back condition and I assume that's because they didn't establish his back as being service connected.  ... Again, we ask respectfully that his claim be remanded and that he be given the opportunity to get a medical exam rendering an opinion for service connection for the back and service connection for the leg condition secondary to the back.  And those are our contentions Your Honor."

Despite the representative's argument for secondary service connection for a leg disability, in its May 2008 decision, the Board recharacterized the claim of entitlement to service connection for a leg disability as a request to reopen a previously-denied claim for a bilateral knee disability.  It is important to note neither the Veteran nor his representative have indicated that this recharacterization was incorrect.  In fact, in the VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative noted that the issue on appeal was whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for a bilateral knee disability (previously re-characterized as a bilateral leg disability) and offered no additional arguments.  

However, as the Board is reopening the claim of entitlement to service connection for a bilateral knee disability, and as the Veteran's VA treatment records do document bilateral leg pain separate from the Veteran's knee pain, in order to afford the Veteran every consideration with respect to the present appeal, the issue will be remanded as a claim of entitlement to service connection for a bilateral knee/leg disability.   

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess, 19 Vet. App. at 473.  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2009 and December 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess; 19 Vet. App. at 473; Kent, 20 Vet. App. at 1.  Together, the letters informed the appellant of what evidence was required to reopen and substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and SSA records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AMC has determined that the records requested from VAMC Muskogee from 1973 to 1979 are unavailable or do not exist.  As such, the AMC notified the Veteran in March and December 2009 that VA had been unable to obtain these treatment records, explained the efforts that VA had made and would make to obtain these records, and notified him that he was ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

New and Material Evidence

In a March 1973 rating decision, the RO denied the Veteran's claim for service connection for a back condition.  In an April 1973 rating decision, the RO denied, inter alia, the Veteran's claim for service connection for trick knee.  The Veteran did not appeal these decisions.  

In a January 1987 rating decision, the RO denied, inter alia, reopening claims for service connection for a back condition and a disability of the knees.  Although the Veteran submitted a Notice of Disagreement with respect to this rating decision as well as a VA Form 9 with respect to the Statement of the Case, in May 1987, the Veteran withdrew his Notice of Disagreement with the January 1987 rating decision.

In May 1995, the RO denied the Veteran's request to reopen his claims for service connection for, inter alia, back injury and left or right knee condition.  In July 1996, the RO denied the Veteran's request to reopen his claims for service connection for low back condition and bilateral knee condition.  In July 1998, the RO denied the Veteran's request to reopen his claims for service connection for back injury and bilateral knee disability.  The Veteran did not appeal these decisions.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 4005(c) (1970, 1982); 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104 (1972, 1986, 1994); 38 C.F.R. §§ 19.118, 19.153 (1972); 38 C.F.R. §§ 19.129, 119.192 (1986); 38 C.F.R. §§ 20.302, 20.1103 (1994, 1996, 1998).  Thus, the March 1973, April 1973, January 1987, May 1995, July 1996, and July 1998 decisions are final.
                
The Veteran's application to reopen his claims of service connection for knees (claimed as legs), shoulders, and backs was received in August 2004.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that the RO reopened the Veteran's claim of entitlement to service connection for a back condition in the July 2006 Statement of the Case.  

In addition, in the October 2005 rating decision the RO adjudicated a right and left leg condition on the merits.  The Board notes that the Veteran attempted to reopen his claim for service connection for bilateral knee disability in September 1994, April 1996, and June 1998.  Although the Veteran's latest claim of entitlement to service connection, in August 2004, noted his "legs" and not his "knees", because he referenced his knees and not his legs in his notice of disagreement received in November 2005, the Board, in May 2008, found that the issue on appeal was actually whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disability.

In the September 2009 and February 2011 Supplemental Statements of the Case, the RO declined to reopen the Veteran's claims of entitlement to service connection for a lumbar spine disability and a bilateral knee disability.

On appeal, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Lumbar Spine

The Veteran's service treatment records were in the claims file at the time of the March 1973 rating decision.  Report of Medical Examination in July 1971 evaluated the spine as normal.  Report of Medical History completed by the Veteran in conjunction with his entrance physical indicated that he had suffered recurrent back pain.  Physician's summary and elaboration of all pertinent data indicated that the Veteran had left lumbar pain but denied any injury or disability.  

On September 14, 1971, the Veteran presented with chief complaint of back. Treatment included "methyl SAL ...ASA ... Wms flex."

On February 9, 1972, the Veteran presented to neurology with multiple functional complaints and stated that he hated the Navy.  The examiner noted that the Veteran had legitimate lumbosacral strain with rather marked left paravertebral muscle spasm and noted that the Veteran want a determination for suitability for further service.

On February 10, 1972, the Veteran's history was reviewed and noted a one-year history of recurrent low back pain usually occurring when standing for a long time or when lifting heavy objects.  There was no radiation and it was not noted to worsen with coughing or straining.  Physical examination demonstrated normal deep tendon reflexes, sensation, and negative straight leg raising.  The examiner noted, however, marked paravertebral spasm in the left lumbar region.  Impression was chronic low back sprain and passive aggressive personality disorder.  X-rays and orthopedic consultation were planned.

A February 14, 1972 consultation report noted no definite injury to back, pain down left leg which was ill defined, and no true radicular pain.  Physical examination and x-rays were negative.  No treatment except usual back care regimen.  

An April 10, 1972, Consultation Report indicates that the Veteran complained mainly of extreme dissatisfaction with the service, that he disliked being separated from his wife, and had been a problem to his command with four masts for such passive-obstructionistic maneuvers as showing up late for duty.  The report indicates that the Veteran had been evaluated by neurology and orthopedics for complaints of back discomfort which began prior to enlistment but was exacerbated after jointing and orthopedics recommendation was for essentially no treatment except for conservative back measures.  The report also indicates that physical examination and x-rays were negative.  The impression was severe passive-aggressive personality and the recommendation was for immediate consideration for an administrative discharge on the basis of duly diagnosed personality disorder.  

On the clinical examination for separation from service dated May 3, 1972, the Veteran's spine was evaluated as normal.  

The Veteran underwent VA examination in February 1973.  The Veteran presented a medical history that his back became tense after about four weeks in basic training and that it wasn't good to him since then.  The Veteran reported that he had had pain in his lumbar area off and on for some time but did not have any definite history of injury involved.  The Veteran reported taking occasional pain medication and putting heat on his back.  The Veteran denied radiation down his legs or into his hips and there was no history of anesthesia of the lower extremities.  Physical examination demonstrated forward flexion of 95 degrees, extension backward of 35 degrees, lateral flexion of 40 degrees, and rotation of 35 degrees without pain.  Straight leg raising was negative bilaterally, patella reflexes were equal and hypoactive, and there was no evidence of anesthesia or muscle change in the lower extremities.  The Veteran's gait was normal.  X-rays showed lumbar scoliosis to the right and a left sacralization of L5.  Diagnosis was history of back strain with lumbar scoliosis.     

The March 1973 rating decision denied service connection for back injury.  The RO noted that entrance examination showed complaints of low back pain, and that the Veteran was seen in February 1972 with complaints of low back pain with no history of injury.  The RO noted that a complete work up resulted in a diagnosis of severe passive aggressive personality and that the Veteran was given an administrative discharge from service.  The rating decision stated that the current report showed no findings of back trouble except for a left sacralization of L-5 and lumbar scoliosis to the right.  The RO determined that the lumbar spine diagnosis was a constitutional or developmental abnormality and not a disability under the law and that aggravation of the Veteran's pre-existing back condition was not shown.

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303(c).  Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  The VA General Counsel in a precedent opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes, in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), is not subject to service connection in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  

Based on the grounds stated for the denial of service connection for a back disability in the March 1973 rating decision, new and material evidence would consist of medical evidence (1) that the Veteran's lumbar scoliosis (i) did not pre-exist service, (ii) is not a congenital abnormality, or (iii) was permanently aggravated by service; (2) that there was additional disability of the Veteran's left sacralization of L5 due to disease or injury superimposed on it during service; or that the Veteran has different lumbar spine disability that was incurred in or aggravated by service.

The evidence received since the July 1998 decision denying the Veteran's request to reopen his claims for service connection for a back disability and bilateral knee disability consists of VA medical records, SSA records, testimony presented at an April 2006 Decision Review Officer hearing, and testimony presented at the January 2008 Board videoconference hearing.  

The Board has considered the evidence received since the July 1998 decision denying the Veteran's request to reopen his claim for service connection for a back disability and finds that the evidence is not new and material as there is still no medical evidence that the Veteran's lumbar scoliosis did not pre-exist service, is not a congenital abnormality, or was permanently aggravated by service; there is still no medical evidence that there was additional disability of the Veteran's left sacralization of L5 due to disease or injury superimposed on it during service; and although the record includes diagnoses of degenerative disc disease with osteoarthritis and previous diagnoses of osteomyelitis involving L5/S1 and inflammatory spondylitis at L4/L5, there is still no medical evidence that any of these disabilities were incurred in or aggravated by service.

With respect to the Veteran's lay statements that he did not have problems with his back prior to service and that his back problems started in service, including statements made to medical personnel for treatment purposes, the Board notes that this evidence is redundant.  The Veteran has consistently since he filed his original claim in January 1973 indicated that his back problems began about February 1972, and the Veteran had previously noted in an April 1991 written statement that his back wasn't hurting until 1972. 

Accordingly, the Board finds that the evidence received subsequent to July 1998 decision is not new and material and does not serve to reopen the claim.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for a lumbar spine disability, the benefit of the doubt doctrine does not apply.  see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Knees

The service treatment records are absent complaints, findings or diagnoses of any knee problems during service.  On the clinical examination for separation from service, the Veteran's lower extremities were evaluated as normal.  

The April 1973 rating decision denied service connection for trick knee and noted that disability was not shown by the evidence of record.  

In November 1987, the Veteran underwent VA examination for NSC pension purposes and claimed, inter alia, bilateral knee problems.  Physical examination of the knees showed no joint line tenderness and no instability.  The examiner also noted no crepitation of motion of the right knee and no evidence of edema or swelling of the left knee joint.  X-rays of the knees was unremarkable other than some spurring of the intercondylar eminence probably representing degenerative changes.

Based on the grounds stated for the denial of service connection for trick knee in the April 1973 rating decision, new and material evidence would consist of medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.    

In a November 2005 Notice of Disagreement, the Veteran stated that between 1971 and 1972, he was in the infirmary for his knees.  At the April 2006 Decision Review Officer hearing, the Veteran testified that that his knees would give way, and he would fall down stairs and go to the infirmary and they would document it or they were supposed to document it.

At the January 2008 videoconference hearing, the Veteran testified that the Veteran went to sick call while in service for his knees.

The Board finds that the VA treatment records as well as statements and testimony of the Veteran are neither cumulative nor redundant.  Further, the new evidence relates to unestablished facts necessary to substantiate the claim.  Specifically, the Veteran's lay statements that his knees gave way and that he was seen in the infirmary for his knees is evidence establishing that an event, injury, or disease occurred in service.  The Board must presume that the evidence is credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) (when determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed).

Accordingly, the Board finds that the evidence received subsequent to July 1998 rating decision is new and material and serves to reopen the claim of entitlement to service connection for bilateral knee disability.  To this extent only the appeal is granted.



ORDER

New and material evidence not having been submitted, the previously-denied claim of entitlement to service connection for a lumbar spine disability is not reopened.

New and material evidence having been submitted, the previously-denied claim of entitlement to service connection for bilateral knee disability is reopened.


REMAND

The Veteran seeks service connection for bilateral knee/leg disability.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As the Veteran's representative has raised an additional theory of entitlement to service connection for bilateral leg disability as due to service-connected disability, although the Veteran does not have a service-connected disability, because the Board has recharacterized the issue to include a bilateral leg disability and because this issue is already being remanded for further development, the AMC is requested to send an additional VCAA letter that addresses the evidence needed to substantiate a claim for service connection for bilateral knee/leg disability as due to service-connected disability to the Veteran.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed bilateral knee/leg disability. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran claims to have had knee problems in service.  During the January 2008 videoconference hearing, the Veteran testified that he went to sick call while in the military for his knees and that he has received continuous treatment since that time.  The Veteran is competent to give evidence about what he experienced.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, although the Veteran's service treatment records note no specific knee or leg complaints, a February 9, 1972, treatment record indicates that the Veteran presented to neurology with "multiple functional complaints" and stated that he hated the Navy.  Although the examiner did not specifically note any other complaints, the back was specifically mentioned as the examiner felt that the Veteran had "legitimate" lumbosacral strain with rather marked left paravertebral muscle spasm.
      
In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a bilateral knee/leg disability that is related to active service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate the claim for service connection as due to service-connected disability; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral knee/leg disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current bilateral knee/leg disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all knee and leg diagnoses and provide an opinion as to whether it is at least as likely as not that such diagnoses are related in whole or in part to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The issue of entitlement to service connection for a bilateral knee/leg disability (to include as due to service-connected disability) should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


